OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                   AUSTIN




                                   83auX4Ba 4et60304
                                  3er aQ3001418trlot
                                308 railed.
             Artiolo elfi of the Rsvisad CllrilStrtutas as emmdad
by ChapSor 476, Saotlon 1,    iiots.44tb L.gislatura,’ seoon~ callea
Eesoion (1935),relutoeto      elooth3s to 4et0ralne         thu propositio5
of the levy of taxes or the issuanas of bonbs bl schoolUI.striats.
Tbls statute~rorldesin part a8 followsr
           "If sald aab&enenae    tax   propomltlo5   la    deraated   at
      nn ebotlon he14 for aoh  purpose,na other llo a tlo8haU
                                                           n
      he held thersfoor
                      nltblk a&e ysar froolthr date of wld
      slsotlon.*
          St is ous opinionthns ths portionOf Artlolo294&x,
w&lab is quotedebavo.ref6rsto.tlmpra~lsionsof Artiolr 8Eb8,
and that w&m   sn rleatlonhes,beenhotd ua4er the twas of
Artlcb &74&f,Rwlsad Clvll Ststutas,00 4etatim1 &mth&r s
portion of th8 tarrltoryof a saboolaistrlotshall bs 4etaahe4
an4 sttsabedto anotbr   sohoal blsttiot, an4 suoh eleatfonhas
fslleb,one yssr shouldelapse beforeaother slaotlonan the
saos pr0posltlonaaa be bold. Xovever, tier the 4eolmloaof
the Camladoa~ OS iu4puala .b Knrtfn fe Ormbrlew Sndopemleot
Sohool   Distriot   869 S. 8. 461, 6 noon4 eleotioaOJItin MR#
&mo~sitfon u&h        us8 hold mre thsa a year sftsr t&m flret
llsotiorr4&&~5f!      the ptoposiftoa,woulh not a          rsBdsrs4 void
by the hot tlmt  t&a order rot the oleotlaa .ma aa40 vitS&o lass
then e year after the rtrst oleatlo~ fn hi8 epinkon,which us8
adopts4 by tho SqwaissCaurt,Iudge Gamut ssysr
         *It i8 tba aotualholdlrqof the elsatian,ss4 not the
     Yre ordertng0r it, whiah is OaLaul8te4to inaonTqiimlae
     Or dk8tUrbthe VOtUr. ftmh       the hol4hg or a sswn4
     alsation wlthlrt a less tirw thsn ona ywa Of tha flat
     sleotionwbloh thr legisl.&ure04 doubt lntan4e4to WuYerrt~~
          YI,m *nforo of the o~iaionthat ua4er the faata
st8t6a in your quostloa, the sooon4lleetlear&ml4 not k 8~14
rim&s OM year after tha first rleotlon,        .butthat      thisOr4sr for
tb   WOOBd 6m?t%OZi IiUIy
                        b e BULa edtb h l ma r a fter t)w,fir st
8leottonwltbout roudsrlngthe sadon40lsstlOrrYOl49
                                 very truly pws